FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Continuing Obligation
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,539,150 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Reissue Declaration
The reissue oath/declaration filed on 06-17-2019 is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
It is clear from the error statement in the reissue declaration that Applicant intends this reissue to be a Broadening reissue. However, in a broadening reissue the error statement must identify an original patent claim being broadened, and specifically identify a specific word or phrase in that original patent claim which is being broadened or deleted; and then provide a statement as to how the language in the original patent claim made the original patent claim wholly or partially inoperative or invalid. 
See MPEP 1414 II.
Claims 1-3, 5, 6 and 8-18 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 6, 16 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dean, et al.-2009/0131844.
With respect to claims 1and 16, Dean discloses an apparatus for reducing knee pain [0003] including an elastic strap 40,42 [0021] positionable over the intersection of the claimed three muscles, and a hard concave actuator 60 [0023] configured to be positioned beneath the strap on or adjacent the three muscles to reduce or eliminate pain in the knee joint of a leg. Part of the apparatus seen in fig. 2A, 7A or 7B could easily be placed in such a position on the thigh of a user such that the straps and actuator can contact and support the muscles claimed. It could also be positioned on the thigh of a user such that the strap was only wrapped about a mid-portion of the thigh and the actuator faces an anterior side of the mid portion of the thigh to apply localized pressure to the front mid portion of the thigh and thereby reduce pain in the knee joint.
With respect to claim 2, the strap could extend entirely around a thigh as sizes of thighs vary greatly. 
With respect to claim 3, the straps could wrap around a thigh multiple times as sizes of thighs vary greatly.
With respect to claim 6, the apparatus if wrapped around a thigh would increase athletic performance when positioned over the mid-portion of the thigh. If a person with a sore knee or thigh placed the elastic straps and actuator on the mid-thigh it would provide stability and therefore increase athletic performance.
With respect to claim 18, the apparatus could be used without a knee brace and therefore wrapped around the mid-thigh without aligning the patella or femoral and tibial condyles with another portion of the knee joint.

Claims 1-3, 5, 6 and 16-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stevens, et al.-5,512,056.
With respect to claim 1, Stevens discloses an apparatus 10 capable of reducing knee pain including an elastic strap 12 positionable over the intersection of the claimed three muscles, and a hard concave actuator 15 positioned beneath the strap and or adjacent the three muscles to reduce or eliminate pain in the knee joint of a leg. The apparatus could easily be placed in such a position on the thigh of a user such that the straps and actuator can contact and support the muscles claimed. It could also be positioned on the thigh of a user such that the straps were only wrapped about a mid-portion of the thigh and the actuator faces an anterior side of the mid portion of the thigh to apply localized pressure to the front mid portion of the thigh and thereby reduce pain in the knee joint. See col. 1 lines 53-56.
With respect to claim 2, the strap could extend entirely around a thigh as sizes of thighs vary greatly. See col. 1 lines 53-56.
With respect to claim 3, the strap could wrap around a thigh multiple times as sizes of thighs vary greatly. See col. 1 lines 53-56.
With respect to claim 5, Stevens discloses placing the claimed device over the thigh-see col 1 lines 53-56.
With respect to claim 6, the apparatus if wrapped around a thigh would increase athletic performance when positioned over the mid-portion of the thigh. If a person with a sore knee or thigh placed the elastic straps and actuator on the mid-thigh it would provide stability and therefore increase athletic performance. See col. 1 lines 53-56.
With respect to claim 16, Stevens discloses an apparatus 10 capable of reducing knee pain including an elastic strap 12 which can wrap around the thigh and are positionable over the intersection of the claimed three muscles, and a hard concave actuator 15 positioned beneath the straps and or adjacent the three muscles to reduce pain in the knee joint of a leg, and being oriented to face an anterior side of the mid-portion of the thigh and pressed by the straps toward the anterior side of the mid-portion of the thigh to apply a localized pressure to the anterior side of the mid-portion of the thigh to reduce pain in the knee joint. The apparatus could easily be placed in such a position on the thigh of a user such that the straps and actuator can contact and support the muscles claimed. It could also be positioned on the thigh of a user such that the straps were only wrapped about a mid-portion of the thigh and the actuator faces an anterior side of the mid-portion of the thigh to apply localized pressure to the front mid-portion of the thigh and thereby reduce pain in the knee joint. See col. 1 lines 53-56.
With respect to claim 17, see rejection of claim 16.
With respect to claim 18, the apparatus could be wrapped around the mid-thigh without aligning the patella or femoral and tibial condyles with another portion of the knee joint.
It should be noted that the placement of the components of the apparatus on locations of the user’s body amounts to intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The examiner contends that the prior art structures can be placed in the claimed positions and if done the claimed results would inherently take place. 

Response to Arguments
The objection to the reissue declaration and subsequent rejection of all claims is upheld in view of the lack of submission of a new reissue declaration.
Given the amendment to the claims most of the 251 rejections, 112 1st rejections, and the 112 2nd rejections have been withdrawn.
Applicant argues that the firm buttress support member of Dean is not “hard” and does not form a “hard actuator”. The examiner disagrees. The broadest reasonable interpretation of the term “firm” includes a definition of “hard”.
firm
1
[ furm ]SHOW IPA
/ fɜrm /PHONETIC RESPELLING
New Word List
Word List
Save This Word!
See synonyms for: firm / firmed / firming / firmly on Thesaurus.com
🍎 Elementary Level
This shows grade level based on the word's complexity.
    
        
            
                                
            
        
    

adjective, firm·er, firm·est.
not soft or yielding when pressed; comparatively solid, hard, stiff, or rigid

firm in American English 1 
(fɜrm ) 
adjective
1.  
not yielding easily under pressure; solid; hard

 Applicant argues that Stevens fails to disclose the pressure pad 15 is positionable over the claimed intersection. The examiner disagrees. The phrase “positionable over” only requires that it can be, or there is the ability to position it at the claimed location. It does not require a statement or disclosure that it is positioned there. For example, the actuator is “positionable” over the top, bottom and sides of the foot, the shin, calf, thigh, forearm, bicep, neck, chest, etc, including the claimed intersection of the three muscles. These body structures vary in size greatly for different age individuals. For example, a strap which can wrap around an adults thigh can easily wrap around the thigh of an infant or child a plurality of times. 
As for claims 5 and 6, Stevens discloses the placement of the device over the thigh of the user and inherently would reduce knee pain or increase athletic performance on individuals experiencing knee-pain or an unstable thigh due to the compression of the strap around the thigh alone, even without the actuator. The physical result of the placement of the device on the thigh region is really dependent on the condition of the person wearing the device. If the person was not experiencing knee pain then obviously the use of the device would not reduce knee pain. Also, if the user was not experiencing pain or lack of muscle support then again the use of the device would not increase athletic performance. Given acupressure the same device could be used to treat headaches, nausea,  and a multitude of other ailments. Applicant’s arguments are not commensurate in scope with the claims. 
With respect to applicant’s arguments regarding claim 18, the apparatus of Stevens is configured to be positioned such that it fails to extend over a medial side of the knee joint or lateral side of the knee joint and without aligning any of the claimed anatomical structures because it can be placed around the thigh above the knee joint. 

Conclusion
	Claims 1-3, 5, 6 and 8-18 are rejected.

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                              
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN K DAWSON whose telephone number is (571)272-4694. The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
Signed: 	/GLENN K DAWSON/
		Glenn K. Dawson
		Primary Examiner, Art Unit 3993 

Conferees:  /JRJ/
		Jeffrey R. Jastrzab
		Primary Examiner, Art Unit 3993

		/GAS/
		Gay Ann Spahn	
		Supervisory Primary Examiner, Art Unit 3993